Citation Nr: 1519358	
Decision Date: 05/05/15    Archive Date: 05/19/15

DOCKET NO.  10-30 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to January 1972.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Huntington, West Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).

This matter was addressed by the Board on two prior occasions.  In December 2011, the Board remanded the claim in order to obtain additional treatment records and to afford the Veteran an opportunity to undergo a VA examination.  In December 2014, the Board remanded the claim for a new Board hearing.

The Veteran has also had the opportunity to testify before a Board member twice.  In April 2011, he testified before an Acting Veterans Law Judge who is no longer employed at the Board.  The Veteran was notified that he was entitled to a new hearing, and in a November 2014 statement he made such a request.  See 38 U.S.C.A. § 7107(c) (West 2014).  The Veteran appeared at a hearing before the undersigned Veterans Law Judge in March 2015. 

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Pursuant to a December 2011 Board remand, the Veteran was afforded a VA examination in January 2012.  The examiner determined that the Veteran's left knee disability was not caused or aggravated or otherwise related to his active military service, but the given rationale did not consider and discuss the pertinent lay evidence of record.  The record contains buddy statements, as well as statements from the Veteran, that contradict the examiner's conclusion.  

As a result, the Board finds that the January 2012 VA examination is inadequate to decide the claim and it also failed to comply with the December 2011 Board remand directives.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stegall v. West, 11 Vet. App. 268 (1998).  A new VA examination is warranted.

Also, on remand, records from any hospital facility at Long Binh should be requested, as the Veteran testified at his Board hearing that he went to the hospital at Long Binh and had a cast placed on his leg.  Additionally, the Veteran's personnel records should be requested, as the Veteran suggested he was placed on a light profile because of his knee injury.

Accordingly, the issue is REMANDED for the following actions:

1.  Request from the appropriate repository any records of treatment for the Veteran from a U.S. military hospital at Long Binh during the Veteran's tour of duty in Vietnam.

2.  Request the Veteran's personnel file be associated with the record to ascertain if the Veteran was placed on light duty because of a knee injury incurred during service.

3.  Schedule the Veteran for a VA knee examination by an appropriate medical professional other than the one who conducted the January 2012 examination, if an alternate medical examiner is available.  The entire claim file, to include all electronic files, must be reviewed by the examiner.   

The examiner is to provide a diagnosis for the Veteran's left knee disability.  He is to then opine whether it is at least as likely as not (a 50 percent or greater probability) that the left knee disability was incurred in or is otherwise related to the Veteran's active military service.

In making this determination, the examiner should treat as true the Veteran's contention that he injured his left knee in service power washing retrograde equipment even though this specific incident is not recorded in his service records.

In the given rationale, the examiner must consider and discuss the pertinent lay evidence of record, including the Veteran's lay statements and the buddy statements in support of his claim.  

The examination report must include a complete rationale for all opinions expressed.

4.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




